SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant Anthony D. Amaker, a pro se and in forma pauperis prisoner, appeals from a March 30, 2000, judgment of the district court dismissing pursuant to Fed.R.Civ.P. 56(c), his suit that asserts violations of 42 U.S.C. §§ 1981, 1983 and 1985. Amaker’s complaint alleged, inter alia, that the defendants, various employees of the Attica Correctional facility, subjected him to sexual abuse during a pat down search in violation of the Fourth Amendment guarantee against unwarranted searches and the Eighth Amendment guarantee against cruel and unusual punishment. It also alleged that the defendants violated the Fourth Amendment guarantee against unreasonable searches during a search of his prison cell, and violated the First Amendment guarantee of free exercise of religion in confiscating certain religious materials during that search.
The district court granted summary judgment on each claim. With respect to the pat down search, the district court concluded that there was no indication that the alleged conduct was objectively serious enough so as to violate contemporary standards of decency, or that it was otherwise unreasonable or unrelated to prison interests. With respect to the cell search, the district court stated that the Fourth Amendment proscription against unreasonable searches does not apply within the confines of the prison cell. And finally, with respect to the free exercise claim, the district court found that the confiscated materials were prohibited materials within the prison and therefore their confiscation could not serve as the basis of a free exercise violation. We agree and, therefore, conclude that the district court’s grant of summary judgment was proper.
Moreover, having reviewed and considered Amaker’s remaining claims raised on appeal, we find them lacking merit. Accordingly, the district court’s order granting summary judgment is hereby AFFIRMED.